IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL E. KEELING, : CIVIL NO. 1:18-CV-2195
Plaintiff
Vv. : (Judge Kane)

(Magistrate Judge Saporito)
JOHN WETZEL, et al.,

Defendants
ORDER

The pro se plaintiff commenced the above-captioned civil rights
action pursuant to 42 U.S.C. § 1983 with the filing of a complaint on
November 13, 2018. (Doc. 1). Plaintiff has paid the filing fee.

Summons was issued on November 20, 2018 and provided to
plaintiff for service on defendants in the manner prescribed by Rule 4 of
the Federal Rules of Civil Procedure. (See Doc. 6).

On December 12, 2018, plaintiff filed with the Court a letter
containing questions regarding service of the complaint, which was
liberally construed by the Court as a motion for service by a United States
Marshal. (Doc. 8). By Memorandum and Order of December 14, 2018,
the Court denied plaintiff's request for service of the complaint by the

United States Marshal. (Docs. 9 and 10).
Plaintiff has failed to file with the Court proof that he has effected
service of the complaint upon the following defendants within 90 days of
the date of filing:

John Wetzel

Lawrence Mahally

Dr. Bach

Robert Marsh

Lucas D. Malishak

Major White

Norman Demming

Jennifer Pawling

AND NOW, this 14” day of September, 2019, IT IS HEREBY
ORDERED THAT, unless good cause is shown to the Court by October
4, 2019, as to why such service was not made within the period set by
Fed.R.Civ.P. 4(m), it will be recommended that the complaint be
dismissed without prejudice as to the above-named defendants.

Fah Fe LF -
OSEPH F. SAPORITGFIR.

United States Magistrate Judge

 
 

 

 

Dated: September 14, 2019
